OPINION ON APPELLANT’S PETITION FOR DISCRETIONARY REVIEW
PER CURIAM.
Appellant was convicted by a jury for manufacture of a controlled substance and punishment was assessed at 50 years confinement and a $50,000.00 fine. The conviction was affirmed on appeal. Thompson v. State, 741 S.W.2d 229 (Tex.App.—Fort Worth 1987). Appellant filed a petition for discretionary review raising two grounds for review.
We agree with the Court of Appeals that none of the grounds raised requires reversal. As is true in every case where discretionary review is refused, however, this refusal does not constitute endorsement or adoption of the reasoning employed by the Court of Appeals. See Sheffield v. State, 650 S.W.2d 813 (Tex.Cr.App.1983).
With this understanding, we refuse appellant’s petition for discretionary review.